Citation Nr: 1417951	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army Reserve.  His service included a period of active duty for training from January 1958 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of the hearing is of record in Virtual VA.  

In December 2012, subsequent to the RO's May 2012 statement of the case, the Veteran submitted an additional medical opinion in support of his claim.  The Veteran's representative submitted a waiver of the new medical opinon, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of service connection for bilateral hearing loss in a March 2010 decision on the basis that the competent medical evidence failed to show a nexus between his current hearing loss and an event or injury during his service; and neither the Chariman ordered reconsideration of that decision, nor the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

2.  Since the March 2010 Board decision, the Veteran has submitted two positive medical nexus opinions relating his current hearing loss to his in-service noise exposure.  

3.  The evidence submitted since Board's March 2010 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.  

4.  The Veteran's bilateral hearing loss is due to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The March 2010 Board decision denying service connection for bilateral hearing loss is final and binding based on the evidence of record.  38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  

2.  The evidence received since the March 2010 Board decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, given the fully favorable decision contained herein, no discussion of these duties is necessary.  
Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  The Board denied that claim in a March 2010 decision as the evidence of record failed to show a nexus between the Veteran's bilateral hearing loss and his service.  That decision became final as he did not appeal the Board decision to the Court, and the Chairman of the Board did not order reconsideration of that decision.  See 38 U.S.C.A. §§ 7103, 7104, 7252; 38 C.F.R. § 20.1100, 20.1104 (2013).  

At the time of the March 2010 Board decision, the evidence included two negative medical nexus opinions, one from a private audiologist and one from a November 2009 VA examiner.  Since March 2010, the Veteran has submitted new evidence that is material to his claim.  Specifically, in June 2010 he submitted a private medical opinion in support of his claim from Dr. S.A.T., who suggested that his significant in-service noise exposure could have contributed to his sensorineural hearing loss.  In December 2012 he submitted a second medical opinion in support of his claim from private audiologist Dr. G.D.  As the Veteran's in-service noise exposure had already been well established based on his military occupational specialty as listed on his DD 214, and his current diagnosis for hearing loss had also been established by January 1981 private treatment records; the June 2010 and December 2012 positive medical nexus opinions establish new and material evidence sufficient to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Moreover, the new evidence establishes a nexus between the Veteran's bilateral hearing loss and his in-service noise exposure.  Based on examination of the Veteran and a review of his significant in-service noise exposure, Dr. G.D. offered that there is a better than 50 percent probability that his noise exposure during military service has contributed to his current sensorineural hearing loss.  The Board recognizes that an August 2007 private audiologist and a November 2009 VA examiner opined that the Veteran's bilateral hearing loss is less likely as not related to his service.  However, the rationale provided by the VA examiner relied largely on the lack of available service treatment records and the lack of evidence of a perforated tympanic membrane.  Neither of these factors are strictly necessary to an award of service connection.  Again, the Veteran's military occupational specialty dealing with ammunition necessarily exposed him to hazardous noise levels in service, and his current hearing loss is well established.  Therefore, the December 2012 opinion considering these relevant factors is the most probative evidence as to whether service connection is warranted for bilateral hearing loss.  

With the December 2012 medical nexus opinion in support of the Veteran's claim, service connection is warranted for bilateral hearing loss.  38 C.F.R. § 3.303(a).


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


